Execution Counterpart Exhibit INVESTOR AGREEMENT by and among EURADIUS ACQUISITION CO., TSG HOLDINGS CORP., PARTICIPATIEMAATSCHAPPIJ NEUSHOORN B.V. and PARTICIPATIEMAATSCHAPPIJ OLIFANT B.V. Dated as ofMay 16, 2007 TABLE OF CONTENTS Page ARTICLE IRESTRICTIONS ON TRANSFER OF SECURITIES 1 1.1. Restrictions on Transfers of Securities 1 1.2. Legend 3 1.3. Notation 3 ARTICLE IIOTHER COVENANTS 4 2.1. Redemption of Series A Preferred Stock. 4 2.2. Corporate Opportunity 7 ARTICLE IIIMISCELLANEOUS 7 3.1. Amendment and Modification 7 3.2. Successors and Assigns 7 3.3. Separability 7 3.4. Notices 7 3.5. Governing Law 9 3.6. Headings 9 3.7. Counterparts 9 3.8. Further Assurances 9 3.9. Termination 9 3.10. Remedies 9 3.11. Pronouns 9 3.12. Entire Agreement 10 -i- SCHEDULES Schedule
